30 N.Y.2d 629 (1972)
John Strobel, Individually and as Father of Thomas Strobel, Appellant,
v.
State of New York, Respondent. (Claim No. 50618.)
Court of Appeals of the State of New York.
Argued February 18, 1972.
Decided March 16, 1972.
Sheila Birnbaum, Emile Z. Berman, A. Harold Frost and Morton H. Feder for appellant.
Louis J. Lefkowitz, Attorney-General (Peter Joseph Dooley and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.